Citation Nr: 9932361	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a rating in excess of 20 percent for a 
prostate disability.

3.  Entitlement to a rating in excess 10 percent for chronic 
obstructive pulmonary disease with asthmatic features.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to July 
1992.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


REMAND

In response to the veteran's notice of disagreement with an 
October 1993 rating decision denying service connection for 
hearing loss, a statement of the case was issued in September 
1994.  In a VA Form 9 submitted in November 1994, the veteran 
withdrew from his appeal the issue of entitlement to service 
connection for hearing loss.  Thereafter, the veteran 
submitted no correspondence addressing this issue, but he did 
provide testimony with respect to this issue at the hearing 
on appeal before the undersigned in July 1999.  

In light of these circumstances, the Board is considering 
whether the veteran's appeal with respect to this issue 
should be dismissed.  In this regard, the Board notes that an 
appeal consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b) (1999).  

An appellant may withdraw a Substantive Appeal in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (1999).

The United States Court of Appeals for Veterans Claims 
(Court), in Marsh v. West, 11 Vet. App. 468, 471 (1998), held 
that the Board erroneously failed to address whether its sua 
sponte consideration of the question of the timeliness of a 
Notice of Disagreement, without first according the veteran 
an opportunity to submit argument or evidence on that 
question, was prejudicial to the veteran.  Under the 
circumstances, the Board concludes that the veteran should be 
afforded an opportunity to clarify whether he continues to 
desire appellate review with respect to this issue and to 
submit argument and evidence relevant to the question of 
whether there is a timely Substantive Appeal with respect to 
this issue.

The Board also notes that in his November 1994 VA Form 9, the 
veteran stated that he was seeking a 10 percent evaluation 
for his service-connected prostate disability.  In a 
subsequent rating decision, the RO granted an increased 
evaluation of 20 percent for the veteran's prostate 
disability.  Assuming that the veteran would be satisfied 
with this rating, the RO did not issue a supplemental 
statement of the case on this issue.  At the July 1999 
hearing before the undersigned, the veteran presented 
testimony and argument in support of a rating in excess of 20 
percent for his prostate disability.  Consequently, the 
evaluation of the service-connected prostate disability 
remains at issue.

During his July 1999 hearing the veteran testified to 
increasing symptoms resulting from his prostate disability.  
At the hearing and shortly thereafter, the veteran submitted 
additional medical evidence relevant to his genitourinary 
symptoms.  Based upon the veteran's testimony concerning the 
increase in severity of the disability since his most recent 
VA examination and in view of the additional evidence 
submitted, the Board is of the opinion that the veteran 
should be provided another VA examination to determine the 
current degree of severity of the service-connected prostate 
disability.

The veteran further seeks a rating in excess of 10 percent 
for chronic obstructive pulmonary disease with asthmatic 
features.  The veteran testified in July 1997 that he had 
just been prescribed steroids for his pulmonary disability.  
The veteran is currently rated under the criteria for asthma 
and the rating criteria are partially based on the type and 
frequency of the medication (including steroids) required to 
treat the disability.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1999).  It appears that additional records pertinent to the 
degree of severity of this disability are available and that 
the disability may have increased in severity since the most 
recent VA examination of this disability.  Accordingly, 
further development of the record is also warranted with 
respect to this issue.  

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The veteran should be provided a 
period of not less than 60 days to submit 
argument with respect to the issue of 
whether his appeal for service connection 
for hearing loss should be dismissed for 
lack of a timely substantive appeal.

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who may possess additional records 
pertinent to his prostate and respiratory 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

3.  When the above record development has 
been completed, the veteran should be 
provided VA genitourinary and pulmonary 
examinations by physicians with 
appropriate expertise to determine the 
current nature and extent of the 
veteran's service-connected prostate and 
pulmonary disabilities.  All necessary 
tests and studies, including pulmonary 
function tests, should be performed.  All 
current manifestations of the 
disabilities should be identified.  The 
genitourinary examiner should, to the 
extent possible, distinguish the 
manifestations of the service-connected 
disability from those of any other 
disorder present.  The VA pulmonary 
examiner should include a description of 
the veteran's medication regimen.  The VA 
examiners should also provide their 
opinions concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.  The claims files, including a 
copy of this remand, must be made 
available to the examiners for proper 
review of the medical history.  

4.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development, and 
readjudicate the veteran's prostate and 
respiratory claims based on all evidence 
received since its most recent 
consideration of each claim.  In 
readjudicating the chronic obstructive 
pulmonary disease with asthmatic features 
claim, the RO should consider both the 
current regulations for the rating of 
pulmonary disorders, as well as the 
regulations in effect prior to October 7, 
1996. 

5.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran should be provided a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.  The veteran should be informed 
of the requirements to perfect an appeal 
with respect to any new issue addressed 
in the supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



